Evans, J.
The sole issue was the location of a line between coterminous land- ■ owners, deriving title from a common grantor. There was evidence tending to support the contentions of both parties. The verdict was approved by the trial judge; and as no error of law is complained of, the judgment overruling the motion for new trial is , Affirmed..

AH the Justices concur.

• Equitable pétition. Before Judge Bartlett. Haralson superior court. December 17, 1903.
W. B. Hutcheson, for plaintiff.
James Beall and E. S. Griffith, for defendant.